Title: Charles Pinckney to Thomas Jefferson, 18 December 1811
From: Pinckney, Charles
To: Jefferson, Thomas


          
                  Dear Sir 
                  December 18: 1811 In Columbia
          It is sometime since I had the pleasure to write to you but as I know the pleasure you will find feel in finding that the Spirit of our first revolutionary Years still exists I take the liberty of inclosing you a Report which at the request of a Committee I have drawn & submitted to this House & which has just unanimously passed without the alteration of a single word—
          
          As the Post goes out in an hour & I am now writing in the midst of the House of Representatives I have only time to inclose it to you & to say that the Spirit of our state is fully up to it & are only waiting the Signal that Congress will unfurl the Standard of the Nation, to rally round it—
          
                  
                  
                  
                  
                  
                  allthough less in a situation to promote manufactures than the Northern States for want of sufficient white hands & Wool yet we are beginning to emulate them—great numbers of our planters this Year clothe their own negros & all our planters nearly in the Upper & middle parts of the state (¾th of our white population—) are now clothed in homespun—more than ½ of the house of Representatives in which I now write are clothed in it & Mr Gibert a member for Abbeville is at this moment sitting close to me dressed in a suit made from a mixture of wool & silk, both the Growth of his own plantation so handsomely & finely woven & dyed that it
			 would do honour to any manufacture in Europe—
          with the most affectionate respect & Esteem I am dear sir always Your’s Truly
                  Charles Pinckney
        